ACCEPTED
                                                                                   03-14-00470-CV
                                                                                          3723541
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                             1/11/2015 12:00:08 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK

                        No. 03-14-00470-CV
                          Tr Ct No. C-1-CV-13-008449
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                         IN THE COURT OF APPEALS                AUSTIN, TEXAS
                     FOR THE THIRD DISTRICT OF TEXAS       1/12/2015 12:00:00 AM
                                                               JEFFREY D. KYLE
                                                                    Clerk
                          Jose G. Chavez, appellant
                                     v.
                     Juan Francisco Martinez, appellee


                  MOTION FOR EXTENSION OF TIME
                    TO FILE APPELLEE’S BRIEF



TO THE THIRD COURT OF APPEALS:

        Appellee, Juan Francisco Martinez, files this motion for extension of

time to file Appellee’s Brief under Rules 10.1, 10.5(b), and 38.6(d) of the

Texas Rule of Appellate Procedure, and requests the Court to extend the

deadline for filing the appellants’ brief from January 5, 2015 until January

12, 2015. In support of this motion appellee shows:

                                      I.

        This is an appeal from the grant of a motion for summary judgment

on a suit to collect on a note. Appellant’s Brief was filed on December 5,

2014.




                                       1
                                     II.

      This is appellee’s first request for an extension of time to file

Appellee’s Brief.

                                    III.

      The undersigned Timothy Hootman, who is primarily responsible for

preparing Appellee’s Brief, underestimated the time necessary to complete

the brief, and therefore requests the additional 7 days. The Appellee’s Brief

has been filed contemporaneously with this motion.

      WHEREFORE, appellee, Juan Francisco Martinez, prays that this

motion be granted and that the Court extend the time to file Appellee’s

Brief from to January 5, 2015, until January 12, 2015.

                                   Respectfully submitted,

                                   /s/Timothy A. Hootman
                                   Timothy A. Hootman, SBN 09965450
                                   2402 Pease St
                                   Houston, TX 77003
                                   713.247.9548
                                   713.583.9523 (f)
                                   E-mail: thootman2000@yahoo.com

                                   /s/Bill Malone, Jr.
                                   Bill Malone, Jr., SBN 12877500
                                   8650 Spicewood Springs, No 145-598
                                   Austin, TX 78759
                                   512.346.9600
                                   ATTORNEYS FOR APPELLEE




                                     2
                            CERTIFICATE OF SERVICE

      I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of

Appellate Procedure, I have served the forgoing document upon the following

attorneys by personal mail, commercial delivery service, fax, or electronic service:

            Jose G. Chavez, pro se
            11520 Sweet Basil CT
            Austin, TX 78726
Dated: January 11, 2015.

                                      /s/Timothy A. Hootman
                                      Timothy A. Hootman


                    CERTIFICATE OF CONFERENCE

      The undersigned has attempted to communicate with appellant, Jose
G. Chavez, who is acting pro se, by sending him an email to the email
address listed on his pleadings. In the email the undersigned asked
whether appellant is opposed to this motion. The undersigned has not yet
received a response.
                                      /s/ Timothy A. Hootman
                                      TIMOTHY A. HOOTMAN




                                         3